Citation Nr: 1743909	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability of the lumbar segment of the spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to May 2008.

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating action of August 2011 of the Department of Veterans Affairs (VA), Regional Office (RO), located in Houston, Texas.  After reviewing the claim, the Board, in September 2016, remanded the claim to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional medical documents.  The claim has since been returned to the Board for review.  

As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F. 3d 1377 (2002). 

 The Board notes that the Veteran has been denied entitlement to service connection for hypertension and he has appealed that issue.  It is further recognized that he has requested a hearing before the Board.  Such a hearing has not been scheduled and this issue is returned to the agency of original jurisdiction so that further processing on this matter may be accomplished.   


FINDINGS OF FACT

1.  The service medical treatment records do not show that the Veteran suffered from a lower back disability while he was on active duty.

2.  Although the Veteran claims that he now suffers from a back disorder, the medical evidence of record does not confirm or corroborate his assertions.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for a disability of the lumbar segment of the spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After reviewing the record, the Board finds that VA has met that duty.

Under 38 U.S.C.A. § 5102 (West 2014), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2014), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain. VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2014).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims, hereinafter the Court, observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2014).

Initially, the Board's notes that the Veteran was provided with a duty to assist type letter in December 2010, and then provided additional information by the agency of original jurisdiction after the Board remanded his claim.  The Veteran has been informed of the VA's duty to notify and assist the Veteran.  The Board concludes that VA's duties to notify and assist the Veteran under the VCAA have been satisfied.

Following notice to the Veteran, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the Veteran's service medical records and all available, identified, and requested service and post-service medical records.  The Board also notes that in full compliance with the Board's Remand instructions, VA obtained missing VA medical records and have included those records in the claims file.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

During the course of the appeal, the AOJ offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  Also, the Board notes that the Veteran, through his accredited representative, has submitted documents and arguments in conjunction with his claim for benefits. 

In summary, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence that could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

II.  Laws and Regulations - Service Connection

The Veteran contends that he now suffers from a lower back disability that he avers was injured while he was on active duty.  He has claimed that he injured his back while transporting by hand large artillery shells while stationed in the Republic of Vietnam.  He has insinuated that since being discharged from service, he has experienced symptoms and manifestations of a lower back disability. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2016).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b)(2016).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2016). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2006) and (2016).  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 have been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending after the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect after the change.  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Initially, the Board acknowledges that the Veteran is competent to give testimony (oral or written) about what he has experienced.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he/she is competent to report his/her that he has had neck pain and discomfort since service but, as a layman, however, he/she is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2016).  Therefore, his/her opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2016).

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002). ??

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).??

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. ??

III.  Facts and Discussion

The Veteran has come before the VA asking that service connection be granted for the residuals of an injury to his lower back.  He has asserted that he suffered recurrent injuries to the lower back while moving large artillery shells when he was stationed in Vietnam.  A further review of the Veteran's service medical treatment records do not confirm that he complained of or received treatment for any type of lower back disability while he was on active duty.  The Veteran's discharge examination does not indicate that the Veteran complained of back pain or any type of a back condition. 

A review of the private medical records also do not show that the Veteran received treatment for a back disorder.  Those records, ranging from 2011 to 2014, note that the Veteran did not have muscle aches, joint pain, joint stiffness, joint swelling, back pain, myalgias, leg cramps, leg claudication, sciatica, fractures, or osteoporosis.  In other words, none of the private medical records do not show neurological or physical symptoms or manifestations that would suggest or insinuate or confirm that the Veteran has suffered, at any time during the appeals period, from a lower back disability.  

The Veteran's private and VA medical treatment records also do not show that a diagnosis of a lower back disability has been assigned at any time during the period of this claim.  As the medical evidence does not indicate current disability, the Board does not even reach the question of whether the claimed disorder is related to the Veteran's military service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim.").  Thus, as the Veteran has not demonstrated a current diagnosis of a lower back disability conforming to the requirements of 38 C.F.R. §§ 3.303, 3.304, and 3.310 (2016), service connection must regrettably be denied.

The only evidence of record, therefore, concerning the existence of a lower back disability are the statements provided by the Veteran.  The Board does not doubt the credibility of the Veteran in reporting that he now suffers from a back disability that he believes was caused by or the result of service. However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The statements provided by the Veteran and endorsed by his representative are all an exercise of medical judgment which these individuals are not competent to offer.  The Veteran is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the purported disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient.  

Moreover, with respect to the statements provided by the Veteran, these hypotheses are the only opinions addressing whether the Veteran now suffers from a disability of the lower back that was due to or caused by or the result of his military service.  The Board finds that the generalized statements are too vague in nature to provide the necessary evidence to show that the Veteran now has the purported condition that resulted from his military service and any incident that may have occurred therein.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). ??

In determining whether evidence is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the Veteran's own personal interest in the outcome of the case).  Based upon a comprehensive review of the evidence, the Board finds the statements provided by the Veteran and the representative are found to have no probative value. ??

Finally, the Board finds the lapse in time after discharge from service to the showing of the purported disorder to be probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

Hence, the Board finds that service connection for a lower back disability is not warranted because the weight of the most probative evidence of record is against such a finding.  See 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016); Allen, supra.??

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the most probative evidence of record is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for a disability of the lumbar segment of the spine is denied.   


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


